NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 6, 2016
                                  Decided May 6, 2016

                                          Before

                         JOEL M. FLAUM, Circuit Judge

                         DANIEL A. MANION, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-3825

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Illinois.

       v.                                       No. 3:15-CR-30080-DRH-1

JARED L. SEATS,                                 David R. Herndon,
     Defendant-Appellant.                       Judge.

                                        ORDER

       After an argument with his half-brother, Jared Seats twice fired a rifle from inside
his house, at his half-brother and the half-brother’s girlfriend, who were outside. Seats
was arrested and eventually pleaded guilty to possessing a firearm as a felon,
see 18 U.S.C. § 922(g)(1). He was sentenced to 92 months’ imprisonment and 3 years’
supervised release. He filed a notice of appeal, but his appointed lawyer asserts that the
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967).
We invited Seats to comment on counsel’s motion, but he has not responded. See CIR.
R. 51(b). Counsel’s brief in support of his motion explains the nature of the case and
addresses potential issues that an appeal of this kind might be expected to involve.
Because the analysis in the brief appears to be thorough, we limit our review to the
No. 15-3825                                                                            Page 2

subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first tells us that Seats does not wish to challenge his guilty plea, and thus
the lawyer appropriately does not discuss the voluntariness of the plea or the adequacy
of Seats’s plea colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel then considers a single argument: that Seats’s prison sentence is
substantively unreasonable. Counsel correctly rejects this potential argument as
frivolous. At sentencing the district court calculated a total offense level of 23 and a
criminal-history category of VI, resulting in a guidelines imprisonment range of 92 to
115 months—a determination that defense counsel did not dispute. Seats’s 92-month
sentence is at the low end of the guidelines range and thus presumptively reasonable.
See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Williams-Ogletree,
752 F.3d 658, 664 (7th Cir. 2014). Counsel has not identified any reason to question the
presumption of reasonableness, nor can we.

       To begin, the district court fully addressed Seats’s primary argument in
mitigation. Seats had contended that his criminal-history category is overstated because
none of his many convictions resulted in significant prison time and several were
committed before he turned 18. Seats wanted the court to sentence him as if he was in
criminal-history category III rather than VI, but the court rejected this argument, noting
that many of Seats’s convictions did not receive any criminal-history points and opining
that category VI accurately reflects Seats’s “total disregard” for the law. The court added
that, even if Seats was in criminal-history category III, the court still would impose a
sentence “more consistent” with the calculated range. The court further addressed
Seats’s contention that leniency was appropriate because, Seats said, he is not a violent
person and, as a teenager, had suffered the tragic death of his father. The court then
received explicit assurance from defense counsel that all of Seats’s arguments in
mitigation had been discussed. Thus, any challenge to the court’s consideration of those
arguments would be considered waived. See United States v. Donelli, 747 F.3d 936, 940–41
(7th Cir. 2014); United States v. Garcia-Segura, 717 F.3d 566, 569 (7th Cir. 2013).

       The district court also adequately explained its sentence with regard to the factors
in 18 U.S.C. § 3553(a). The court highlighted Seats’s pattern of recidivism and the
seriousness of his gun crime, emphasizing the “stunning” recklessness of firing a gun
into a neighborhood and risking the lives of, not only his targets, but innocent
No. 15-3825                                                                        Page 3

bystanders. The court further noted that Seats’s offense was especially serious compared
to most other § 922(g) cases, which, the judge said, ordinarily do not involve brandishing
and shooting the firearm. Any challenge to the reasonableness of Seats’s sentence would
thus be frivolous.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.